                  Case 2:20-cv-00658-JRC Document 1-2 Filed 04/30/20 Page 1 of 1




Tony Roque                                                           Seattle Housing Authority

                                      King                                                       King




WASHINGTON CIVIL & DISABILITY ADVOCATE
4115 Roosevelt Way NE, Suite B
Seattle, WA 98105




                      42 U.S.C. § 12131

                      Violation of Americans with Disabilities Act




04/30/2020                                /s/ Bonnie Fong
